Case: 13-40695      Document: 00512636497         Page: 1    Date Filed: 05/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 13-40695
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        May 20, 2014
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

FERNANDO ROMERO-ROMERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-28-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Fernando Romero-Romero (Romero) pleaded guilty to illegal reentry and
received a within-guidelines sentence of 37 months in prison. Additionally, the
district court revoked Romero’s supervised release term for a prior illegal
reentry conviction and imposed a consecutive within-guidelines 15-month
sentence.     On appeal, Romero challenges the validity of his guilty plea
conviction, alleging that the magistrate judge failed to advise him fully of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40695     Document: 00512636497     Page: 2   Date Filed: 05/20/2014


                                  No. 13-40695

various provisions included within Rule 11 of the Federal Rules of Criminal
Procedure. Because he did not object to any alleged Rule 11 violations at the
rearraignment proceedings, we review for plain error only. See Puckett v.
United States, 556 U.S. 129, 135 (2009); United States v. Dominguez Benitez,
542 U.S. 74, 83 (2004). Romero has not shown a reasonable probability that
he would not have pleaded guilty but for the alleged deficiencies in the Rule 11
colloquy. See Dominguez Benitez, 542 U.S. at 83.
      Additionally, Romero maintains that the imposition of consecutive
sentences for the instant offense and for the supervised release revocation was
procedurally and substantively unreasonable. Although his notice of appeal
included the case number for only the instant illegal reentry case, he did seek
to appeal “the sentencing conducted on June 13, 2013.” The sentences were
imposed after a joint hearing on both his illegal reentry case and his revocation
proceedings.   We liberally construe his notice of appeal and address the
challenges Romero raises to the consecutive nature of the sentences. See
United States v. Knowles, 29 F.3d 947, 949 (5th Cir. 1994).
      Romero contends that the district court failed to give adequate reasons
for the aggregate 52-month sentence imposed and failed to consider factors
that would warrant a lower sentence. Because he did not raise objections to
these alleged procedural errors in the district court, we review the arguments
for plain error. United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
Cir. 2009). The record reflects that the district court provided reasons for the
sentence relating to the factors set forth in 18 U.S.C. § 3553(a). Cf. Gall v.
United States, 552 U.S. 38, 51 (2007) (listing a failure to consider the § 3553(a)
factors as a possible procedural error). Although the district court did not cite
to every factor listed in the statute, it was not required to do so. See Rita v.
United States, 551 U.S. 338, 356 (2007). Moreover, Romero has not shown that



                                        2
    Case: 13-40695     Document: 00512636497      Page: 3   Date Filed: 05/20/2014


                                  No. 13-40695

any additional explanation would have resulted in his receiving a lower
sentence. See Mondragon-Santiago, 564 F.3d at 364-65.
      The brief submitted by Romero may also be read as challenging the
substantive reasonableness of his sentences. See Gall, 552 U.S. at 51. His
failure to object on grounds of substantive unreasonableness triggers plain
error review. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
We have rejected the argument that a guidelines sentence under U.S.S.G.
§ 2L1.2 is unreasonable because the Guidelines double-count a defendant’s
criminal history. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009). Romero’s general disagreement with the propriety of his sentence and
the district court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to within-guidelines sentences.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      Romero has not demonstrated that the district court erred, much less
plainly erred, by sentencing him to within-guidelines consecutive sentences of
37 and 15 months in prison. See Gall, 552 U.S. at 51; Peltier, 505 F.3d at 391-
92. Consequently, the judgment of the district court is AFFIRMED.




                                        3